Citation Nr: 0630537	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-23 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The veteran served on active duty from October 1974 to June 
1976.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision.

The veteran claims that his knee condition pre-existed 
service and was aggravated therein.  Only his testimony to 
the Board and to the physicians treating him after service 
suggests that his condition pre-existed service.  The veteran 
claims (see Travel Board Hearing testimony) that he had 
"weak knees" all his life.  The private medical opinions 
submitted by the veteran indicate a bilateral knee condition 
diagnosed by one examiner as: 1) "history of bilateral knee 
surgery, right in 1986 and left in 1985", 2) "sprain, both 
knees", and 3) "mild myxoid degeneration of the posterior 
horns of the medial meniscus, left knee in December 2005."He 
has testified that he had surgery on his knees in 1985 or 
1986, but the records of this surgery are not in his record.  
As they could be material to his claim, such records should 
be obtained.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1. Contact the veteran and ask him to 
provide the specific dates and medical 
facility where he underwent the surgical 
procedures on his knees together with the 
names of the doctors who treated him for 
the knees at that time. After receiving 
this information, the RO should contact 
the named medical facility and/or doctor 
who performed the surgery and request 
copies of all treatment records pertaining 
to the vetera. 

2. Thereafter, re-adjudicate the claim for 
service connection for a bilateral knee 
condition.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
which discusses all relevant actions taken 
on claims, summarizes the evidence, and 
applies all relevant legal authority.  
Allow an appropriate period for response 
and return the case to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

